OPINION OF THE COURT BY
COKE. C. J.
This cause ivas heretofore presented to this court on the exceptions of plaintiff (see Machado v. Mitamura, ante p. 224) where a history of the cause, which we deem unnecessary to repeat here, will be found. It is sufficient for the purpose of this opinion to say that the trial in the circuit court resulted in a yerdict for plaintiff in the sum of $1000; that the defendant then moved for a new trial which was granted by the trial court and the verdict of the jury was set aside. Thereupon the plaintiff brought the cause to this court upon interlocutory exceptions alloAved by the trial court, one to the decision of the trial court on the motion for a new trial and the other to the order granting a new trial. This court sustained the exceptions to the decision on the motion for a new trial.
The defendant now comes here on a bill of exceptions presenting his exceptions to various rulings of the trial court, to the verdict of the jury and other matters, all of which were presented by the defendant in his motion for a new trial, the granting of which by the court below was reversed by this court. The record in the former case did not disclose upon what ground the new trial was granted hence we Avere required to review the evidence, the instruc*608tions, the motion for a new trial, the verdict of the jury, and, in fact, the entire record. This having been done and nothing new now being presented either as a matter of law or of fact it is inconceivable that we should depart from our opinion heretofore rendered.
Andrews & Pittman for plaintiff.
J. Lightfoot and Thompson & Gathcart for defendant.
The exceptions are overruled.